DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-10 ,12-15, 17-18, 20-22, 26-28 have been considered but are moot because the arguments do not apply to the reference Shoham et al (US 2011/0313555 A1) being used in the current rejection.
  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1).
Regarding claim 1, Yamabe disclose a system, comprising: an ear piece configured to convert ambient sound into digital signals (Yamabe et al; Fig 2; ADC 112; Para [0056]), wherein the ear piece includes an exterior microphone and an interior microphone (Yamabe et al; Para [0056]); and a processor coupled to the exterior microphone (Yamabe et al; Fig 2; processor 130) and the interior microphone, wherein the processor is configured to perform active noise cancellation and anda transformation operation that is distinct from the active noise cancellation on the digital signals (Yamabe et al; Fig 2; transformation operation 133 and ANC 134), wherein the active noise cancellation and the transformation operation transform the digital signals into modified digital signals (Yamabe et al; Fig 2; transformation operation 133 and ANC 134), wherein the modified digital signals include a first signal resulting from the transformation operation and a second signal resulting from the active noise cancellation (Yamabe et al; Fig 2; signal output of 160 include signal resulting from 133 and signal resulting from 134 transformation operation 133 and ANC 134), wherein the ear piece is configured to convert the modified digital signals into modified analog signals (Yamabe et al; Fig 2; DAC 122) and output the modified analog signals as audio waves (Yamabe et al; Fig 2; speaker 120), wherein the interior microphone is configured to output an output signal in response to receiving the modified analog signals (Yamabe et al; Para [0056]), wherein in response to receiving the output signal from the interior microphone, the processor is configured to determine whether the modified digital signals produce desired audio waves and to continuously adapt the active noise cancellation and a parameter of the transformation operation (Yamabe et al; Para [0056] adaptation of filter 150b and 150c), but do not expressly disclose wherein the transformation operation includes an application of at least one filter that applies different volume adjustments to different frequency bands, and to continuously adapt the active noise cancellation according to a result of the active noise cancellation; and a quality of the transformation operation wherein the processor is configured to continuously adapt the parameter of the transformation operation based on undesired audio, and wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by detecting whether undesired frequencies appear in the modified digital signals; wherein the processor is configured to perform the transformation operation including identifying frequencies and characteristics of the digital signals, wherein the characteristics include a harmonic signal with a fundamental signal in a range of 300 to 600 Hz. However, in the same field of endeavor, Censo et al disclose a system comprising an ear piece comprising wherein the transformation operation includes an application of at least one filter that applies different volume adjustments to different frequency bands (Censo et al; Fig 2B; Fig 4; Para [0025]- [0026]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Censo to process the monitor signal in the system taught by Yamabe et al. The motivation to do so would have been to provide a plurality of mode of operations to the user of the audio processing system. Moreover, in the same field of endeavor, Terrlizzi et al disclose a system wherein in response to receiving the output signal from the interior microphone, the processor is configured to determine whether the modified digital signals produce desired audio waves and to continuously adapt the active noise cancellation and a parameter of the transformation operation according to a result of the active noise cancellation (Terlizzi; Para [0022]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain controller taught by Terlizzi to control the ambient noise reproduced in hear through mode in the system taught by Yamabe et al because both disclosures teach noise control system for music reproduction. The motivation to do so would have been to improve the discrimination among differing sound patterns. Furthermore, in the same field of endeavor, Schneider et al disclose a system wherein the processor is configured to continuously adapt the parameter of the transformation operation based on undesired audio (Schneider et al; Fig 5; gain is continuously adapted based on microphone 520 signals containing noise), and wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by detecting whether undesired frequencies appear in the modified digital signals (Schneider et al; Fig 5; gain is determined based on noise estimate and noise estimate is detected in microphone 520 receiving signals from loudspeaker 513; adaptive correlator 525 detect noise presence in speaker 513 signals received by microphone 520). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain controller taught by Schneider to control the ambient noise reproduced in hear through mode in the system taught by Yamabe et al because both disclosures teach noise control system for music reproduction. The motivation to do so would have been to improve the intelligibility of the desired sounds received by the user. In addition, in the same field of endeavor, Shoham et al disclose a system wherein the processor is configured to perform the transformation operation including identifying frequencies and characteristics of the digital signals, wherein the characteristics include a harmonic signal with a fundamental signal in a range of 300 to 600 Hz (Shoham et al; Para [0058]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the detection feature taught by Shoham as filter in the system taught by Yamabe et al. The motivation to do so would have been to increase the number of options provided to the user.

Regarding claim 2, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by focusing on the result of the active noise cancellation. However, in the same field of endeavor, Terlizzi et al disclose a system wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by focusing on the result of the active noise cancellation (Terlizzi; Para [0022]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain controller taught by Terlizzi to control the ambient noise reproduced in hear through mode in the system taught by Yamabe et al because both disclosures teach noise control system for music reproduction. The motivation to do so would have been to improve the quality of the active noise cancellation.

Regarding claim 3, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by focusing on the quality of the transformation operation (Yamabe et al; Para [00793]).

Regarding claim 13, Yamabe et al disclose method, comprising: converting ambient sound into digital signals (Yamabe et al; Fig 2; ADC 112); performing, by a processor, active noise cancellation and a transformation operation that is distinct from the active noise cancellation on the digital signals (Yamabe et al; Fig 2; processing 133 and noise cancellation 134), wherein the active noise cancellation and the transformation operation transform the digital signals into modified digital signals (Yamabe et al; Fig 2; output of 133 and 134), wherein the modified digital signals include a first signal resulting from the transformation operation (Yamabe et al; Fig 2; output of 133) and a second signal resulting from the active noise cancellation (Yamabe et al; Fig 2; output of 134); converting the modified digital signals into modified analog signals (Yamabe et al; Fig 2; DAC 122); and outputting the modified analog signals as audio waves (Yamabe etal; Fig 2; speaker 120), wherein an interior microphone is configured to output an output signal to the processor in response to receiving the modified analog signals (Yamabe et al; Para [0056]), and to continuously adapt the active noise cancellation and a parameter of the transformation operation according to a result of the active noise cancellation and a quality of the transformation operation (Yamabe et al; Fig 2; adaptive unit 150b and 1560c), but do not expressly disclose wherein in response to receiving the output signal from the interior microphone, the processor is configured to determine whether the modified digital signals produce desired audio waves; wherein the transformation operation includes an application of at least one filter that applies different volume adjustments to different frequency bands, wherein the processor is configured to continuously adapt the parameter of the transformation operation based on undesired audio, and wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by detecting whether undesired frequencies appear in the modified digital signals. However, in the same field of endeavor, Censo et al disclose a method comprising an ear piece comprising wherein the transformation operation includes an application of at least one filter that applies different volume adjustments to different frequency bands (Censo et al; Fig 2B; Fig 4; Para [0025]-[0026]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Censo to process the monitor signal in the system taught by Yamabe et al. The motivation to do so would have been to provide a plurality of mode of operations to the user of the audio processing system. Moreover, in the same field of endeavor, Terrlizzi et al disclose a method wherein in response to receiving the output signal from the interior microphone, the processor is configured to determine whether the modified digital signals produce desired audio waves (Terlizzi; Para [0022]) and to continuously adapt the active noise cancellation and a parameter of the transformation operation according to a result of the active noise cancellation (Terlizzi; Para [0022]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain controller taught by Terlizzi to control the ambient noise reproduced in hear through mode in the system taught by Yamabe et al because both disclosures teach noise control system for music reproduction. The motivation to do so would have been to improve the discrimination among differing sound patterns. Furthermore, in the same field of endeavor, Schneider et al disclose a method wherein the processor is configured to continuously adapt the parameter of the transformation operation based on undesired audio (Schneider et al; Fig 5; gain is continuously adapted based on microphone 520 signals containing noise), and wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by detecting whether undesired frequencies appear in the modified digital signals (Schneider et al; Fig 5; gain is determined based on noise estimate and noise estimate is detected in microphone 520 receiving signals from loudspeaker 513; adaptive correlator 525 detect noise presence in speaker 513 signals received by microphone 520). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain controller taught by Schneider to control the ambient noise reproduced in hear through mode in the system taught by Yamabe et al because both disclosures teach noise control system for music reproduction. The motivation to do so would have been to improve the intelligibility of the desired sounds received by the user. In addition, in the same field of endeavor, Shoham et al disclose a system wherein the processor is configured to perform the transformation operation including identifying frequencies and characteristics of the digital signals, wherein the characteristics include a harmonic signal with a fundamental signal in a range of 300 to 600 Hz (Shoham et al; Para [0058]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the detection feature taught by Shoham as filter in the system taught by Yamabe et al. The motivation to do so would have been to increase the number of options provided to the user.

Regarding claim 14, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the method of claim 13, but do not expressly disclose wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by focusing on the result of the active noise cancellation. However, in the same field of endeavor, Terlizzi et al disclose a system wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by focusing on the result of the active noise cancellation (Terlizzi; Para [0022]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the gain controller taught by Terlizzi to control the ambient noise reproduced in hear through mode in the system taught by Yamabe et al. The motivation to do so would have been to improve the quality of the active noise cancellation.

Regarding claim 15, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the method of claim 13, wherein the processor is configured to determine whether the modified digital signals produce desired audio waves by focusing on the quality of the transformation operation (Yamabe et al; Para [0073]).

Regarding claim 20, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose a non-transitory computer readable medium storing a computer program that, when executed by a processor, controls an apparatus to execute processing including the method of claim 13 (Yamabe et al; Para [0217]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1) and further in view of Beasly (US 2006/0153394 A1).
Regarding claim 9, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the transformation operation is applied to all frequencies of the ambient sound. However, Beasly disclose a system comprising an ear piece wherein the transformation operation is applied to all frequencies of the ambient sound (Beasly; Fig 9; gain 924 is amplified to all frequencies of mic 312A). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Beasly to process the acoustic signal in the system taught by Yamabe et al. The motivation to do so would have been to provide a plurality of mode of operations to the user of the audio processing system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1) and further in view of Gauger JR et al (US 2014/0126736 A1) and further in view of Hill (US 3,415,246) and further in view of DiCenso (US 2015/0195641 A1).
Regarding claim 5, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the ambient sound spans an audible frequency range and the ambient sound having an ambient sound pressure level, and wherein the ear piece includes a cushion that includes a series of baffles configured to provide passive noise attenuation; wherein in the event the active noise cancellation is performed on the digital signals the modified digital signals have a noise cancellation sound pressure level, wherein the noise cancellation sound pressure level spans the audible frequency range and the noise cancellation sound pressure level is less than the ambient sound pressure level, wherein the noise cancellation sound pressure level is based on the passive noise attenuation provided by the cushion and active noise cancellation provided by the processor; and wherein in the event the transformation operation is performed on the digital signals, the modified digital signals have an associated sound pressure level that spans the audible frequency range and the associated sound pressure level is less than the ambient sound pressure level and higher than the noise cancellation sound pressure level. However, Gauger JR et al disclose a system comprising an ear piece wherein the ambient sound spans an audible frequency range and the ambient sound having an ambient sound pressure level (Gauger et al; Para [0038]), and wherein the ear piece includes a cushion configured to provide passive noise attenuation (Gauger et al; Fig 1; cushion 114 and 102); wherein in the event the active noise cancellation is performed on the digital signals the modified digital signals have anoise cancellation sound pressure level, wherein the noise cancellation sound pressure level spans the audible frequency range and the noise cancellation sound pressure level is less than the ambient sound pressure level (Gauger et al; Para [0038]; cancellation of ambient noise signal), wherein the noise cancellation sound pressure level is based on the passive noise attenuation provided by the cushion and active noise cancellation provided by the processor (Gauger et al; Para [0038]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distinct operation taught by Gauger JR to process the acoustic signal in the system taught by Yamabe. The motivation to do so would have been to provide a plurality of mode of operations to the user of the audio processing system. Moreover, Hill et al disclose an earphone comprising a cushion that includes a series of baffles configured to provide passive noise attenuation (Hill; col 3; lines 45-55). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the cushion taught by Hill et al as cushion in the earphone taught by Yamabe because both disclosures teach earphone for sound attenuation. The motivation to do so would have been to improve the passive attenuation of the ambient sound. Furthermore, DiCenso et al disclose a system wherein in the event the transformation operation is performed on the digital signals, the modified digital signals have an associated sound pressure level that spans the audible frequency range and the associated sound pressure level is less than the ambient sound pressure level and higher than the noise cancellation sound pressure level (DiCenso et al; Fig 2; Para [0036]-[0037];[0044] sound lowering is higher than noise cancellation which is close to zero and both sounds are lower version of the ambient sound). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation taught by DiCenso as audio processing in the system taught by Yamabe because both disclosures teach active noise cancellation with monitoring of residual noise. The motivation to do so would have been to improve the quality of the active noise cancellation.

Claims 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1) and further in view of DiCenso (US 2015/0195641 A1).
Regarding claim 6, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the transformation operation includes at least one of: adding digital reverb to the digital signals; applying an echo to the digital signals; applying a digital notch filter; and applying a flange to mix two copies of the digital signals, wherein a second copy of the digital signals includes a delay between 0.1 and 10 milliseconds relative to a first copy of the digital signals. However, Lin et al disclose a headphone audio system wherein the transformation operation includes at least one of: adding digital reverb to the digital signals; applying an echo to the digital signals; applying a digital notch filter; and applying a flange to mix two copies of the digital signals, wherein a second copy of the digital signals includes a delay between 0.1 and 10 milliseconds relative to a first copy of the digital signals (Lin et al; Para [0051]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the reverberation addition taught by Lin as sound enhancement processor in the processor taught by Yamabe. The motivation to do so would have been provided by Di Censo who suggest digital processor in an earpiece with active noise control and selective environment sound enhancement to improve the environment awareness of the user of an earpiece device.

Regarding claim 17, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the method of claim 13, but do not expressly disclose wherein the transformation operation includes at least one of: adding digital reverb to the digital signals; applying an echo to the digital signals; applying a digital notch filter; and applying a flange to mix two copies of the digital signals, wherein a second copy of the digital signals includes a delay between 0.1 and 10 milliseconds relative to a first copy of the digital signals. However, Lin et al disclose a headphone audio system wherein the transformation operation includes at least one of: adding digital reverb to the digital signals; applying an echo to the digital signals; applying a digital notch filter; and applying a flange to mix two copies of the digital signals, wherein a second copy of the digital signals includes a delay between 0.1 and 10 milliseconds relative to a first copy of the digital signals (Lin et al; Para [0051]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the reverberation addition taught by Lin as sound enhancement processor in the processor taught by Yamabe. The motivation to do so would have been provided by Di Censo who suggest digital processor in an earpiece with active noise control and selective environment sound enhancement to improve the environment awareness of the user of an earpiece device.

Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1) and further in view of Moseley (US 5,524,058 A).
Regarding claim 7, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the active noise cancellation is designed to reduce noise in a specific frequency range associated with a selected one of background noise at a concert, background noise at a stadium, noise other than those by musicians during musical performance, and noise from a crying baby. However, Moseley discloses an active noise cancellation system wherein the active noise cancellation is designed to reduce noise in a specific frequency range associated with a selected one of background noise at a concert, background noise at a stadium, noise other than those by musicians during musical performance, and noise from a crying baby (Moseley; col 3; lines 30-50;). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filtering taught by Moseley et al as selective noise cancellation in the active noise cancellation processor taught by Yamabe. The motivation to do so would have been to provide increase environment awareness to the use of the audio system.

Regarding claim 18, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the method of claim 13, but do not expressly disclose wherein the active noise cancellation is designed to reduce noise in a specific frequency range associated with a selected one of background noise at a concert, background noise at a stadium, noise other than those by musicians during musical performance, and noise from a crying baby. However, Moseley discloses an active noise cancellation system wherein the active noise cancellation is designed to reduce noise in a specific frequency range associated with a selected one of background noise at a concert, background noise at a stadium, noise other than those by musicians during musical performance, and noise from a crying baby (Moseley; col 3; lines 30-50;). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the filtering taught by Moseley et al as selective noise cancellation in the active noise cancellation processor taught by Yamabe. The motivation to do so would have been to provide increase environment awareness to the use of the audio system.

Claims 10, 12, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1) and further in view of Murata et al (US 2010/0202621 A1).
Regarding claim 10, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the transformation operation is applied to some frequencies of the ambient sound. However, Murata et al disclose a system comprising an ear piece wherein the transformation operation is applied to some frequencies of the ambient sound (Murata et al; Para [0116]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distinct operation taught by Murata to process the acoustic signal in the system taught by Yamabe et al. The motivation to do so would have been to provide a plurality of mode of operations to the user of the audio processing system.

Regarding claim 12, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the transformation operation includes applying one or more effects. However, Murata et al disclose a system comprising an ear piece wherein the transformation operation is applied to all frequencies of the ambient sound (Murata et al; Para [0116]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the distinct operation taught by Murata to process the acoustic signal in the system taught by Yamabe. The motivation to do so would have been to provide a plurality of mode of operations to the user of the audio processing system.

Regarding claim 21, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the ambient sound has a first sound pressure level, and wherein the processor is configured to perform the active noise cancellation and the transformation operation to generate the modified analog signals having a second sound pressure level, wherein the second sound pressure level is greater than the first sound pressure level. However, Murata et al disclose an active noise cancellation system wherein the ambient sound has a first sound pressure level, and wherein the processor is configured to perform the active noise cancellation and the transformation operation to generate the modified analog signals having a second sound pressure level, wherein the second sound pressure level is greater than the first sound pressure level (Murata et al; Para [(0116]). It would have been obvious to one of the ordinary sills in the art before the effective filing date of the application to use the trans formation operation taught by Murata et al as transformation operation taught by Yamabe because both disclosures teach active noise cancellation with transformation operation. The motivation to do so would have been to provide increase environment awareness to the use of the audio system.

Regarding claim 22, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the method of claim 13, but do not expressly disclose wherein the ambient sound has a first sound pressure level, and wherein the processor is configured to perform the active noise cancellation and the transformation operation to generate the modified analog signals having a second sound pressure level, wherein the second sound pressure level is greater than the first sound pressure level. However, Murata et al disclose an active noise cancellation system wherein the ambient sound has a first sound pressure level, and wherein the processor is configured to perform the active noise cancellation and the transformation operation to generate the modified analog signals having a second sound pressure level, wherein the second sound pressure level is greater than the first sound pressure level (Murata et al; Para [(0116]). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Murata et al as transformation operation taught by Yamabe. The motivation to do so would have been to provide increase environment awareness to the use of the audio system.

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe et al (US 2017/0200442 A1) in view of Censo et al (US 2015/0190284 A1) and further in view of Terlizzi (US 2016/0267898 A1) and further in view of Schneider et al (US 2003/0198357 A1) and further in view of Shoham et al (US 2011/0313555 A1) and further in view of Muller (NPL, Music Representations).
Regarding claim 26, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the characteristics include at least one of a sustain of over 1 second, a drop in pitch, and a drop in level. However, Muller et al disclose an audio processing system wherein the characteristics include at least one of a sustain of over 1 second, a drop in pitch, and a drop in level (Muller; Fig 1.23; ADSR of piano and violin have sustain time over a second and pitch and level control). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Muller as transformation operation taught by Yamabe. The motivation to do so would have been to provide a customization of the audio processing system.

Regarding claim 27, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the characteristics include a sustain of over 1 second followed by a drop in pitch and level. However, Muller disclose an audio processing system wherein the characteristics include a sustain of over 1 second followed by a drop in pitch and level (Muller; Fig 1.23; ADSR of piano and violin have sustain time over a second and pitch and level control). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Muller et al as transformation operation taught by Yamabe. The motivation to do so would have been to provide a customization of the audio processing system.

Regarding claim 28, Yamabe et al in view of Censo et al and further in view of Terlizzi and further in view of Schneider et al and further in view of Shoham disclose the system of claim 1, but do not expressly disclose wherein the characteristics include a not particularly percussive start and a sustain of over 1 second followed by a drop in pitch and level. However, Muller disclose an audio processing system wherein the characteristics include a not particularly percussive start and a sustain of over 1 second followed by a drop in pitch and level (Muller; Fig 1.23; ADSR of piano and violin have sustain time over a second and pitch and level control; piano is not a particularly percussive start). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the transformation operation taught by Muller et al as transformation operation taught by Yamabe. The motivation to do so would have been to provide a customization of the audio processing system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651